Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... selecting each of the plurality of sheet types other than the reference sheet type as a target sheet type, storing, before updating the profile on the reference sheet type, a first correspondence relation characteristic between a correction characteristic shown by the profile on the reference sheet type and a correction characteristic shown by the profile on the target sheet type -2-Application No.: 17/230,844Filing Date:April 14, 2021on the storage device, and calibrating, after updating the profile on the reference sheet type, the profile on a printing sheet of the target sheet type stored in the storage device, without using an adjustment chart for the target sheet type, based on the first correspondence relation characteristic and a second correspondence relation characteristic between a correction characteristic shown by the updated profile on the reference sheet type and the correction characteristic shown by the profile on the target sheet type.”  
Dependent claims 2-6 are inherently allowed.
The closest prior art, US Patent 9420146 to Kuehn, discloses generating a new media profile from a reference profile.  However, Kuehn does not disclose nor suggest the above underlined limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 11218618 and US Patent 11201988, both to Morales with both disclosing a media profile management system that is able to ensure the optimum profile is employed for the best possible color rendering on a media.  Although pertinent, neither of the above patents are considered prior art based on filing and publication dates. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672